DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 43-51, 53-60, 62-71, and 73-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins (4648747) in view of Carter (5839765) and Louis (6513551).  The reference to Watkins discloses the recited  bundle section of a pipeline bundle for subsea installation comprises: a rigid elongate carrier pipe 13 (fig 1) having at least one end closed by a transverse bulkhead 25,27 (fig 1); and two or more elongate elements (21,39 and other conduits seen in fig 1; col 3, lines 15-26) extending along and within the carrier pipe to the bulkhead, these elements comprising at least one fluid conduit in fluid communication with a respective opening that penetrates the bulkhead (col 1, 43-56 sets forth fluid communication).  The reference fails to teach wherein an outer face of the bulkhead has integral outwardly-facing fluid coupling formations surrounding the or each opening, those formations being arranged to effect leak-tight coupling when forced longitudinally against opposed complementary fluid coupling formations; and the or each fluid conduit is welded to an inner face of the bulkhead around the respective opening for leak-tight fluid communication with that opening, although it does try to achieve a leak tight seal, just not with integral formations, or welding the pipes to the bulkheads, but rather uses threaded rings 41 (col 3, lines 15-56).  The reference to Carter teaches its old and well known in the art at connections between sections of pipe that integral coupling formations (fig 1) can be achieved with bulkhead type flanges 14,16 in face to face connection with a male formation near 36 on 14 extending with a tapered face inside of a female formation near 19 of bulkhead 16 also provided with a tapered wall to achieve a face to face connection of bulkhead type portions that results in a seal that interlocks as seen in fig 1.  It would have been obvious to one skilled in the art to provide the outward face of the bulkhead of Watkins with integrally formed formations which can be male and female shaped with tapered walls that interlock with one another to create the seal between bulk heads to create a leak tight complementary coupling from the formations as suggested by Carter where such would insure a proper seal is achieved between the bulkheads contacting one another and also insure the pipes align to insure a better seal.  The reference to Louis discloses that it is old and well known in the art to substitute a weld connection for a threaded connection with respect to a retaining nut 11 structure intended to hold a pipe 14 in position inside of a carrier pipe 12 as seen in figures 5 showing the threaded connection and figure 7 showing a welded connection (col 6, lines 9-30).  It would have been obvious to one skilled in the art to modify the threaded connection of the retaining nut in Watkins by substituting therefore a weld connection as suggested by Louis to provide an alternative type of connection which is more permanent and less likely to shift or unthread thereby preventing failure and leakage of the plurality of inner pipes.  
With respect to claim 44, the fluid coupling formations are fixed relative to the bulkhead; such is taught by the combination above where an integral formation would already be fixed relative to the bulkhead when it is integral therewith, therefore the combination above covers this limitation.  
With respect to claim 45, the fluid coupling formations comprise at least one male formation projecting from the outer face of the bulkhead.  This is taught by the combination above where such teaches a male outer face formation projecting from the bulkhead once Watkins is modified by Carter which teaches the male and female formations.  
With respect to claim 46, a male formation comprises a hollow spigot protruding from the outer face.  This is seen as the type of male connection formed by the teachings of Carter and Watkins as modified would teach this as well.  
With respect to claim 47, the spigot tapers outwardly from the outer face.  As described above the male connection forming the spigot as taught by Carter has tapers for the face, and therefore this is me by the combination set forth above.  
With respect to claim 48, the fluid coupling formations comprise at least one female formation recessed into the outer face of the bulkhead.   The female formation is also taught by Carter as set forth above and is me by the combination above.  
With respect to claim 49, a female formation is a recess that is wider than the opening surrounded by the recess.  This is also seen and taught by the female section of Carter described above and seen in figure 1 of Carter, and therefore the combination above covers this limitation too.  
With respect to claim 50, comprising a sealing shoulder surface within the recess around the opening.  The contact shoulder surface is formed by the surfaces on the female that is contacted by the end of the male formation and therefore this is seen in Carter figure 1 and covered by the combination set forth above, where providing Watkins with the same type of coupling formations as set forth in Carter would meet this limitation too.  
With respect to claim 51, the recess tapers inwardly from the outer face.  This is also taught by the female portion which has the recess and the walls are tapered as seen in figure 1 and taught by the combination above.  
With respect to claim 53, the outer face of the bulkhead defines a substantially planar seating surface between and around the fluid coupling formations.  This is seen and taught by the coupling formation of the male and female connection which have flat planar end surface that seat against one another and therefore this is taught by the combination above.
With respect to claim 54, the outer face of the bulkhead defines a convex seating surface between and around the fluid coupling formations.  The male end creates a convex seating surface as seen in Carter figure 1, and therefore the combination meets this limitation as well.  
With respect to claim 55, the fluid coupling formations are machined, such is a method step in an article claim and holds little patentable weight with respect to the final product and it would not lead to a material different final product whether such was formed by the method of molding or machining, however it would have been obvious to use any method to form the formations including machining as such is an old and well known method of forming formations in plates, flanges, or bulkheads and would only require routine skill in the art to choose the easiest and cheapest method to form the formations to save money and time.  
With respect to claim 56, the same would be true that machining the face of the bulkhead to form formations therein is a method in an article claim and holds little patentable weight with respect to the final product and it would not lead to a material different final product whether such was formed by the method of molding or machining, however it would have been obvious to use any method to form the formations including machining as such is an old and well known method of forming formations in plates, flanges, or bulkheads and would only require routine skill in the art to choose the easiest and cheapest method to form the formations to save money and time.  
	With respect to claim 57, the carrier pipe is welded to an inner face of the bulkhead around the elongate elements within the carrier pipe.  This is taught by the combination of the teachings of Watkins in view of Louis as set forth above, where using a weld in place of the threads would cover this limitation.  
	With respect to claim 58, the bulkhead further comprises at least one mechanical coupling formation for applying longitudinal force to the bulkhead.  Watkins teaches a flange portion of the bulkhead that extends outward between flanges 15,17 and thereby forms a mechanical coupling formation for applying longitudinal force to the bulkhead via the bolts 47 (fig 1).  
	With respect to claims 59 and 60, the mechanical coupling seen in Watkins, projects radially outward from the center section of the bulkhead beyond the outer diameter of the pipe 13, and is a flange like member thereby meeting these two claims.
	With respect to claim 62, the carrier pipe comprises a minor end portion in Watkins (fig 1) near the flanges 15,17, the tubular portion extending from the flange portions are an intermediate piece, and pipe portion 13 is the major body portion, thereby meeting claim 62.  
	With respect to claim 63, the end portion of the carrier pipe has a thicker wall than the body portion of the carrier pipe.  This can be seen in figure 1 of Watkins which shows the end portion formed by flanges 15,17 is much thicker than the major portion 13 of the carrier pipe.  
	With respect to claim 64, Watkins shows the fluid conduits 39 can include minor end portions  with threaded sections in figure 1, a major body portion formed by the thinner pipe extending away from the bulkheads, and intermediate pieces formed by the flange portion that isn’t threaded, where the minor end of the fluid conduit is longer and extends out past the minor end portion of the carrier pipe as seen in figure 1 of Watkins.  
	With respect to claim 65, as seen in figure 1 of Watkins at least two bundle sections are connected end to end, and upon modification with male and female formations provided would have complementary fluid coupling formations to couple with an opposing bulkhead as modified above, which would meet this claim language.

	With respect to claim 66, for the same reasons as set forth above with respect to claims 43 and 65 Watkins as modified teaches a pipeline bundle comprising one or more bundle sections connected end-to-end, the bundle sections each comprising:
a rigid elongate carrier pipe 13 having at least one end closed by a transverse bulkhead, 25,27, and two or more elongate elements 39 extending along and within the carrier pipe to the bulkhead, those elements comprising at least one fluid conduit in fluid communication with a respective opening that penetrates the bulkhead (discussed above);
wherein the or each fluid conduit is welded to an inner face of the bulkhead around the respective opening for leak-tight fluid communication with that opening (taught by above combination of Watkins and Louis teaching welds used for connection in place of threads, for the reasons set forth above his is taught)
wherein the bulkheads of adjoining bundle sections are in mutually-opposed, face-to-face relation and 
an outer face of each of those bulkheads has integral outwardly-facing fluid coupling formations surrounding the or each opening, the fluid coupling formations of one of these bulkheads being coupled with opposed complementary fluid coupling formations of the other of those bulkheads (this is taught by the combination of Watkins and Carter as discussed above for the same reasons).  
With respect to claim 67, such is met by the combination set forth above where the formations taught by Carter and the abutting contact between bulkheads is taught by Watkins, and for the same reasons as above this combination would meet this claim language.  
With respect to claim 68, Watkins teaches the bulkheads are pressed together by the bolt.
With respect to claim 69, as set forth above Watkins teaches a mechanical locking mechanism for the bulkheads in the form the flange portions discussed above.
With respect to claim 70, the mechanical locking mechanism is the flanges being pressed together and pressing on the flange portions of the bulkheads and pressed together by the bolts  which is one or more tensile elements since tension is created in bolts when they are tightened that puts the bolt in tension.  
With respect to claim 71, the bolts apply convergent longitudinal pressure on the bulkheads by pressing them together by their flange portions between flanges of the carrier pipe as set forth in Watkins.
With respect to claim 73, Carter teaches that a shroud 22 can be provided around the flanged portions forming bulkheads between two pipes (fig 1) to help hold the pipe ends and bulkheads together.  It would have been obvious to one skilled in the art to provide the face to face connection of flanges in Watkins with a shroud as suggested by Carter where such would insure the connection between bulkheads is maintained and would help prevent leakage as well.
With respect to claim 74, the shroud could be formed in two pieces where it is old and well known that forming a single piece into a pair of pieces requires only routine skill in the art and it would have been an obvious choice of mechanical expedients to form the shroud of two pieces as such is an obvious choice of mechanical expedients and only requires routine skill in the art to make something in either one piece or multiple pieces.  (see Tomb below which teaches it is old and known shrouds can be in provided in two pieces over flanged ends, and would result in expected success)
With respect to claims 75-80, such sets forth a method of providing the pipe bundle with carrier pipe and bulkheads with formations and welds meeting the same structure as set forth above in claims 43 and 66, and is thereby taught by the combination of references set forth above for the same reasons.  

Claims 52, 72, and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Carter and Louis as applied to claims 43-51, 53-60, 62-71, and 73-80  above, and further in view of Gjerstad (2013/0285369).  The reference to Watkins as modified discloses all of the recited structure with the exception of providing an annular seal, a pressure testing port in a sealed cavity of the coupling formations of the bulkheads, and a method of testing by applying pressure to the coupling.  The reference to Gjerstad discloses that it is old and well known in the art to provide a connection between face to face formation connections with a seal such as 17,6, or 7, and provide a test port 9a,9b to the connection area cavity, and using such to test the connection ([0023]).  It would have been obvious to one skilled in the art to modify the connection between bulkheads in Watkins as modified by providing a seal in the face of the connection to insure a proper seal and reduce leakage, and to provide a test port to the cavity of the connection to test the connection for tightness as suggested by Gjerstad where such would insure the desire leak free seal of the connection between bulkheads thereby preventing failure of the joint. 

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Carter and Louis as applied to claims 43-51, 53-60, 62-71, and 73-80  above, and further in view of Tomb (3419291).  The reference to Watkins as modified discloses all of the recited structure above with the exception of providing an array of teeth to form a mechanical coupling of a male/female joint.  The reference to Tomb discloses that it is old and well known to provide teeth seen in figure 8 outside near the flanged end of section 26 can be provided.  It would have been obvious to one skilled in the art to modify the connection area of a flanged pipe connection such as the bulkhead connection in Watkins as modified by providing teeth to the connection as suggested by Tomb where such is a mechanical feature seen in the figure, and would at least aid in securing the connection to prevent movement of the elements of the connection with respect to one another.  

Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. With respect to the arguments directed to Carter and it’s teachings of forming a seal, applicants acknowledge the reference teaches a secondary seal formed by faces 32,36 which can be seen in the figures to touch one another where the complimentary formations interact to contact one another, and would also provide sealing properties to some extent in this area as well, and the claims do not require the formations solely provide the seal where the term “comprising” allows the reference to have additional structure included.  The combination of the seals as well as the complimentary structures provide the sealing properties, both primary and secondary, and therefore are considered to meet the claim structure, and the rejections would still stand. Applicant’s arguments page 14 discusses column 3, lines 54-63 of Carter recites this secondary seal formed by sealing surfaces 32 and 36 which is what has the complimentary formations on them, and further that the secondary seal of column 2, lines 39-43 is effective to seal against the intrusion of sea water which clearly identifies the secondary seal which would include the complimentary formations form a leak tight seal.  Applicants then identify bulkheads 14,16 as not effecting a leak tight seal, but surfaces 32 and 36 are on bulkheads 14,16, where the reference clearly suggests they do form a secondary leak tight seal as previously identified.  Carter provides a primary seal, but also the secondary seal, and the claim language does not exclude additional structure to provide additional sealing properties, with the secondary seal can be a seal for leaks from sea water.  Further, Watkins teaches a primary seal 45 similar to the primary seal of Carter (40 in Carter) and Carter teaches the secondary seal formed by the surfaces contacting each other which is where the complimentary formations are provided thereby suggesting the secondary seal provides additional leak protection especially when the same type of primary seal is provided, thereby suggesting the combination is obvious and taught by the references.  Therefore the arguments are not found to be persuasive and the rejections still stand.  With respect to Louis, applicants argue the teachings of figure 6 when discussing the adhesive bonding, however, the examiner did not rely on this figure for the rejection, rather the examiner mentions figure 5 embodiment as what the examiner relies on.  Figure 5 teaches threads to connect the retaining nut 11 to the conduit and figure 7 teaches a weld can be used instead to achieve the same function as the threads of figure 5, thereby teaching the equivalence of these different methods of connection.  Applicants acknowledge the reference teaches that in figure 7 the partition 11 is welded directly to the sleeves which are the carrier pipe and fluid conduit as discussed in the rejection by the examiner, thereby teaching welding the bulkhead partition 11 to the inside surface of the carrier pipe and the outer surface of the fluid conduit.  As known in the art welds effect the connection of surfaces together and at least near the seam connects these two surfaces together.  Further welds are known when performed correctly to be leak tight as a naturally occurring feature.  Figure 7 teaches connecting a partition or bulkhead type structure to the outer surface of a fluid carrying pipe that passes through it, and that a weld is equivalent to a threaded connection.  The motivation Is clearly taught by Louis by teaching the use of threaded connections or welds to connection the same structures, with expectation of success of using one or the other.  This would then, once using a welded connection, teach welding of an inner surface of the bulkhead of the base reference of Watkins to the fluid conduits in place of the threaded connections used in Watkins and Louis teaches this substitution is known to be equivalent with using welds instead for the connection of 41 in Watkins.  Further, the nuts 41 in Watkins connecting the inner surfaces of holes in the bulkheads which are the inner surfaces of the bulkheads and the fluid conduits passing there through which is the outer surfaces of the fluid conduits which is what claim 43 requires.  It is considered this is actually achieved by the reference since the weld in figure 7 of Louis is at the seam between the inner bulkhead hole surface of bulkhead 11 and the outer surface of a fluid conduit 14, where the holes are in the bulkheads and would be an inner surface since it is a surface inner to the bulkhead radially inward of an outer surface which contacts the carrier pipe, where the claim language is not specific on the seal forming and where the inner and outer surfaces are specifically, or how it can seal either, therefore any arguments about location or seal created are more specific than the broad recitation that they exist in the claim which isn’t specific on their location or orientation.  Therefore, the claim language is too broad and non-specific to overcome the rejection at this time.  Louis actually teaches equivalent types of connections are known and these connection methods would have known benefits where it is known that welds would have a better leak protection than a threaded connection which often need additional measures to be taken to achieve leak protection, thereby suggesting motivation and such is well known in the art, with the equivalence of using the different types of connection found in Louis.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Clearly Louis teaches the equivalence of using the different methods of connection and that they are known to be used interchangeably, therefore no hindsight is needed based on the teachings of Louis, and known benefits of each type of connection in the art and obvious to one skilled in the art.  Therefore the arguments presented are not found to be persuasive for the reasoning above, and the rejections still stand.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Anderson a teaching state of the art connection for end to end connections of pipes.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH